CHILTON, J.
— This was a bill filed by an infant by its next friend, charging that it was a bastard, begotten by the defendant, who, to avoid the statutory liability for its support, has removed beyond the jurisdiction of this State, leaving property belonging to him in the county of St. Clair. The bill prays that publication may be made, and tlqit provision *504may be made for the support of the infant ont of tbe property of the defendant. The Chancellor dismissed the bill for want of equity.
At the common law, a bastard was said to be filius nullius. His natural father may die 'never so rich, and he may be upon the parish, yet he took none of his estate, unless left to him by will. In the absence of a statute, the father is under no legal obligation to support him; and the statute prescribes the mode, and the only mode, by which this support can be obtained. The case before us shows the necessity for further legislation on the subject. Our duty, however, is plain; as we have no power to make, but only to administer the law, and there is no provision of either the common or statute law authorizing this proceeding, the Chancellor properly dismissed the bill, and his decree must consequently be affirmed. See 16 Eng. Com. Law R. 302 ; 19 Wend. 405; 2 Kent 215.
Decree accordingly.